Citation Nr: 0620254	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04- 33 451	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of death.



ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel





INTRODUCTION

The veteran had active service from May 1945 to October 1945 
with the Philippine Guerillas and the Regular Philippine 
Army.  The veteran died in February 2000, and the appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an September 2002 rating decision of the 
Department of Veteran's Affairs (VA), Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died on February 2000; the death certificate 
lists the immediate cause of death as cardiorespiratory 
arrest due to massive cerebral infarct due to hypertensive 
cardiovascular disease, pneumonia and renal insufficiency.

2.  At the time of death, service connection was not in 
effect for any disabilities.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of an August 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant, as well as statements of 
the case (SOC) issued in January 2004.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim(s) and of his and VA's respective duties for 
obtaining evidence.  

Specifically regarding the veteran's service connection 
claims, the veteran informed as to the law pertaining to 
effective dates.  However, because the instant decision 
denies the veteran's service connection claims, no effective 
date will be assigned.  As such, there can be no possibility 
of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] 
possession that pertains" to her claim. See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that she has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ letters noted 
above informed her that additional information or evidence 
was needed to support her claim, and asked her to send the 
information or evidence to the AOJ.  In addition, the January 
2004 SOC included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in her 
possession.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's separation examination and private post service 
treatment.  Additionally, the claims file contains the 
appellant's own statements in support of her claims.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations 

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and cardiovascular-renal disease becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2004).
	
Service connection- cause of the veteran's death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2004).
The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2004).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).




Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular-
renal disease is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest or aggravated to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3), 3.309(a).  Upon separation from 
service, the veteran signed an Affidavit for Philippine 
Military Personnel on the date of his separation from 
service, October 16, 1945 that he sustained no illnesses or 
injuries during service.  The veteran's separation 
examination conducted on October 16, 1945 also shows normal 
cardiovascular health.  Further, there is no competent 
medical evidence of record showing the veteran suffered from 
hypertension or from any other related cardiovasculat renal 
disease within 1 year from the date of separation from 
service.  

The Board does acknowledge the affidavit provided by claimant 
dated in August 2003 in which she states the veteran 
repeatedly told her that within 1 year after separation from 
service he was suffering from terrible headaches which were 
caused by hypertension and malaria which he suffered during 
his military service.  However, the evidence of record fails 
to support the claimant's contentions.  As the evidence of 
record fails to establish any clinical manifestations of 
cardiovascular-renal disease within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  A grant of service 
connection for the cause of the death of a veteran is 
warranted where the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  
At the time of his death, service connection had not been 
established for any disability.  The death certificate 
indicated that the veteran's cause of death as 
cardiorespiratory arrest due to massive cerebral infarct due 
to hypertensive cardiovascular disease, pneumonia and renal 
insufficiency.  Here the medical evidence contains no 
competent evidence demonstrating that it was at least as 
likely as not that the veteran's cardiorespiratory arrest was 
caused by active service or by a service-connected 
disability.  The veteran's separation examination is negative 
for a cardiovascular related illness.  Further, the evidence 
of record demonstrates that the earliest treatment the 
veteran sought for any illness is in 1963.  The veteran's 
medical progress report from the Santiago City Health Office 
shows the veteran sought treatment in 1963 for malaria 
related symptoms.  The earliest indication the veteran 
suffered from hypertension is 1983, approximately 38 years 
after service.  Therefore the requirements of 38 C.F.R. § 
3.12 are not satisfied and a grant of service connection for 
the veteran's death is not justified.

In conclusion, the competent evidence does not demonstrate 
that veteran's cause of death is related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


